DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 2/14/2022.
Claims 1-27 have been canceled.
Claims 28-50 are new claims.
Claims 28-50 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 31, 32, 41, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US 2014/0213238 A1), hereinafter Giraud, in view of Brown et al. (US 2011/0081860 A1), hereinafter Brown.
Claim 28
Giraud discloses the claimed mobile device (i.e. mobile computing device 150 in Figure 1) comprising a processor and one or more memories which store, singularly or in combination, one or more instructions, which when executed by the processor cause the mobile device to carry out operations (see at least ¶0032-0034, regarding mobile device 150 comprises mobile application 154 and mobile data store 152, where an application program is installed and executing at the computing device), comprising: 
receiving identifying information from a user (see ¶0065, regarding user registration, where the user creates a user account, username, and user login credentials for the purposes of authentication);
associating the identifying information with a user status, the user status being one of a vehicle operator or a vehicle passenger (see ¶0065, regarding that the user is associated with a TCU of a vehicle, where the user is defined as the driver, as described in at least ¶0063);
reading a machine readable code (i.e. optical code) configured to be coupled to a vehicle, the machine readable code encoding an identifier corresponding to the ELD dongle (i.e. TCU 114) (see at least ¶0067, with respect to step 714 of Figure 7, regarding that an identifier of the TCU may be received as an image of an optical code captured via a camera of the computing device, where the identifier is printed on a housing of the TCU, and the TCU is plugged into an OBD-II port of a vehicle, as described in ¶0066).
While Giraud further discloses that when a matched relationship of the TCU identifier exists, vehicle data is exchanged between the TCU and the application program installed on the computing device (see ¶0071, with respect to Figure 7), Giraud does not specifically disclose that the optical code further encodes a passkey for establishing wireless communication with an electronic logging device (ELD) dongle that is communicatively coupled to a diagnostics port of the vehicle. However, given that Giraud discloses that the communication between the TCU and the computing device may use Bluetooth (see at least ¶0041, ¶0046), it is a well known technique to encode a passkey in the machine readable code of Giraud, so as to establish known Bluetooth communication.
Specifically, Brown discloses the known technique of Bluetooth pairing (see abstract), where an image of a barcode (similar to the machine readable code taught by Giraud) provided on a first device 401 (similar to the ELD dongle taught by Giraud) is captured by a camera of second device 100a (similar to the mobile device taught by Giraud) (see at least ¶0083). Brown further discloses that the barcode encodes a passkey for establishing wireless communication with second device 100a (see at least ¶0082, regarding that the barcode encodes pairing data specifically for initiating Bluetooth pairing, where the pairing data comprises a PIN code, described in ¶0084).
In Giraud, a machine readable code is used to establish wireless communication with an ELD dongle that is communicatively coupled to a diagnostics port of a vehicle. In Brown, a machine readable code is used to establish wireless communication between two generic mobile devices. However, it is the technique of using a passkey for establishing wireless communication that is modified by Brown; therefore, the particular functions of the mobile devices in Brown do not influence this combination.
Since the systems of Giraud and Brown are directed to the same purpose, i.e. establishing wireless communication using a machine readable code, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the machine readable code encoding at least a passkey for establishing wireless communication with an electronic logging device (ELD) dongle that is communicatively coupled to a diagnostics port of the vehicle, in light of Brown, with the predictable result of authenticating a device and establishing a communication link (¶0043 of Brown).
Giraud further discloses that the operations comprise:
establishing a direct wireless connection with the ELD dongle (i.e. TCU 114) based, at least in part, on the machine readable code (see at least ¶0067-0071, with respect to Figure 7, regarding that the application program executed by computing device is used to connect to TCU); 
receiving data from the ELD dongle (see at least ¶0071, regarding that vehicle state information is received by the application program of the computing device from TCU; ¶0044), the received data being associated with the identifying information when the user status is vehicle operator (see ¶0049, regarding that the dissemination of vehicle state data is limited by user account permission settings, as further described in ¶0065); and 
generating one or more mobile device reports based, at least in part, on the received data (see at least ¶0082, with respect to Figure 12, regarding that application program on the computing device provides a presentation of the vehicle health information from the information provided by the OBD system via the TCU).  
Claim 31
Giraud further discloses that the wireless connection is a Bluetooth connection (see at least ¶0041, ¶0046). Brown also discloses its wireless connection as Bluetooth (see at least abstract).
Claims 32 and 42
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, so as to establish communication between the TCU and the computing device). Brown also discloses its barcode (similar to the machine readable code taught by Giraud) as a matrix barcode (see at least Figure 7; ¶0075).
Claim 41
The combination of Giraud and Brown discloses the claims mobile device, as described in the rejection of claim 28. Giraud further discloses that the claimed operations comprise connecting directly to an electronic logging device (ELD) dongle based, at least in part, on the claimed machine readable code, described in the rejection of claim 28 (see ¶0067-0071, with respect to Figure 7, regarding that the application program executing by computing device is used to connect to TCU).
Claim 44
Giraud further discloses that the ELD dongle is communicatively coupled to the mobile device using a Bluetooth connection (see at least ¶0041, ¶0046). Brown also discloses its wireless connection as Bluetooth (see at least abstract).
Claims 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Brown, and in further view of Chi Shing Lee (“Bluetooth Security Protocol Analysis and Improvements,” May 2006, San Jose State University, http://www.cs.sjsu.edu/faculty/stamp/students/cs298ReportSteven.pdf), hereinafter Lee.
Claims 29 and 43
Giraud inherently discloses that the received data is encrypted at the ELD dongle by a secure chip, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received data of Giraud, so as to be encrypted at the ELD dongle by a secure chip, in light of Lee, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Brown, and in further view of Yehezkel et al. (US 2017/0330396 A1), hereinafter Yehezkel.
Claim 30
Giraud further discloses that the TCU transmits the received data to a remote server to generate reports (see ¶0077); however, Giraud does not disclose that the mobile device further carries out an operation of transmitting received data to a remote server to generate one or more remote server reports. 
Yehezkel discloses a similar system in which data from an OBD (similar to the received data taught by Giraud) is collected by a communication adapter 12 (similar to the ELD dongle taught by Giraud) and wirelessly transmitted to a scanner 11, such as a smartphone (similar to the mobile device taught by Giraud) (see at least ¶0047-0048, with respect to Figure 1; abstract). Yehezkel further discloses that the scanner 11 carries out an operation of transmitting received data to a remote server (i.e. server 13) to generate one or more remote server reports (see at least ¶0049-0052, regarding the generation of a normal condition model from the data received by the scanner 11).
Since the systems of Giraud and Yehezkel are directed to the same purpose, i.e. transmitting vehicle data to a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the mobile device further carries out an operation of transmitting received data to a remote server to generate one or more remote server reports, in light of Yehezkel, with the predictable result of providing vehicle data from the scanner/mobile device to generate a centralized model (¶0057-0058 of Yehezkel) in situations where the communication adapter/ELD dongle is not on the same communication network as the server (Figure 1 of Yehezkel).
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Lee and Walker et al. (US 2008/0015015 A1), hereinafter Walker.
Claim 33
Giraud discloses the claimed electronic logging device (ELD) dongle (i.e. TCU 114 in Figure 1; TCU 500 in Figure 5) comprising an ELD dongle base (i.e. interface 115; OBD interface 534). It is clear that interface 115 has a first end and a second end, given that an interface inherently provides an interface between two separate components. Giraud further discloses that the first end including a diagnostic communication interface configured to detachably couple to a diagnostic port of a vehicle (see at least Figure 1, depicting interface 115 connecting to the OBD 112 of vehicle 110; ¶0029, regarding that TCU 114 is physically added and removed from interfacing with OBD 112 at the boundary of interfaces 115 and 113).
Giraud further discloses that the ELD dongle comprises an ELD head (i.e. network interface 536) that communicatively couples with the diagnostics communication interface (see ¶0044-0046, regarding that data from the OBD system of a vehicle is received by the TCU via the OBD interface and transmitted by the TCU to the mobile computing device via the network interface). Giraud does not explicitly disclose the TCU (i.e. “ELD head”) as configured to detachably couple to the second end of the ELD dongle base. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ELD dongle of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, with the predictable result of making the ELD dongle separable (see MPEP 2144.04(V)(C) Legal Precedent as Source of Supporting Rationale, Making Separable). 
Additionally, it is well known to make a common dongle separable. For example, Walker teaches a dongle that may be comprised of two dongles coupled to and in communication with each other (see at least ¶0034), such that a second portion 412b-1 (similar to the ELD dongle head taught by Giraud) is configured to detachably couple to a first joining connector 418a of a first portion 412a (similar to the second end of the ELD dongle base taught by Giraud) (see at least Figure 4, discussed in ¶0067). Similar to Giraud, Walker further discloses that the first portion is physically connected to a port of a computing system, and the second portion wirelessly communicate to a remote source (see at least Figure 7, with respect to ¶0081, ¶0084).
In Giraud, the dongle base is coupled to the diagnostics port of a vehicle, and the dongle head is wirelessly coupled to a mobile device. In Walker, the dongle base is coupled to a gaming computer, and the dongle head is wirelessly coupled to a remote gaming authority. However, it is the configuration of the head and base of a dongle as being detachably coupled that is modified by Walker; therefore, the particular application of the dongle does not influence this combination.
Since the systems of Walker and Giraud are directed to the same purpose, i.e. configuring a dongle to interface with two separate systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the ELD is configured to detachably couple to the second end of the ELD dongle base, in light of Walker, with the predictable result of advantageously providing a two-piece dongle in which each portion performs distinct functions (¶0026 of Walker).
Giraud further discloses the ELD head including:
a mobile device communication interface (i.e. Bluetooth subsystem 583) configured to communicatively couple to a mobile device (see at least ¶0059, 0061, with respect to Figure 5, regarding that the TCU connects to a mobile device via Bluetooth subsystem 583 of network interfaces 536);
a secure chip (see ¶0041, regarding that the ELD dongle communicates data via Bluetooth, which inherently requires a “secure chip”);
a processor (i.e. logic subsystem 510); and 
one or more memories (i.e. storage subsystem 520), which store, singularly or in combination, one or more instructions (i.e. instructions 522), which, when executed by the processor, cause the ELD head to carry out operations (see at least ¶0030; ¶0059) comprising: 
receiving vehicle data using the diagnostics communication interface (i.e. interface 115; OBD interface 590) (see at least ¶0026-0029, with respect to Figure 1, regarding communications 116 is established between OBD system 112 of vehicle 110 and interface 115 of TCU 114; ¶0044, regarding vehicle state information from the OBD system is transmitted to the TCU); 
receiving identifying information corresponding to a user from the mobile device (see ¶0065, regarding user registration, where the user creates a user account, username, and user login credentials for the purposes of authentication, where the application program is installed on the associated mobile computing devices in response to account creation);
associating the identifying information with a user status, the user status being one of a vehicle operator or a vehicle passenger (see ¶0065, regarding that the user is associated with a TCU of a vehicle, where the user is defined as the driver, as described in at least ¶0063); 
associating the received vehicle data with the identifying information when the user status is vehicle operator (see ¶0071, ¶0044, regarding that vehicle state information is received by the application program of the computing device from TCU; ¶0049, regarding that the dissemination of vehicle state data is limited by user account permission settings, as further described in ¶0065);
encrypting the received vehicle data from the vehicle using the secure chip (see at least ¶0045-0046, regarding the vehicle state information received from the OBD system is transmitted to the mobile computing device over a wireless data link, such as Bluetooth); and 
transmitting, using the mobile device communication interface, the encrypted vehicle data to the mobile device (see at least ¶0046, regarding the vehicle state information is transmitted from the TCU to the mobile computing device over a wireless data link, such as Bluetooth).  
Giraud inherently teaches that the ELD head includes a secure chip, so as to encrypt the received vehicle data from the vehicle using the secure chip, given that the ELD dongle communicates the “vehicle data” via Bluetooth, as described in at least ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the received vehicle data of Giraud, so as to be encrypted at the ELD dongle using a secure chip, in light of Lee, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claim 34
Giraud further discloses that the encrypted vehicle data is transmitted to the mobile device using Bluetooth (see at least ¶0041; ¶0046).
Claim 35
Giraud further discloses that the mobile device communication interface communicatively couples to the mobile device in response to the mobile device reading a machine readable code configured to be coupled to a vehicle (see at least ¶0067-0071, with respect to Figure 7, regarding that the computing device captures an identifier of the TCU so as to determine whether vehicle state information can be transmitted to the computing device).
Claims 36, 38-40, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Walker.
Claim 36
Giraud discloses the claimed electronic logging device (ELD) dongle (i.e. TCU 114 in Figure 1; TCU 500 in Figure 5) comprising an ELD dongle base (i.e. interface 115; OBD interface 534). It is clear that interface 115 has a first end and a second end, given that an interface inherently provides an interface between two separate components. Giraud further discloses that the first end including a diagnostic communication interface configured to detachably couple to a diagnostic port of a vehicle (see at least Figure 1, depicting interface 115 connecting to the OBD 112 of vehicle 110; ¶0029, regarding that TCU 114 is physically added and removed from interfacing with OBD 112 at the boundary of interfaces 115 and 113).
Giraud further discloses that the ELD dongle comprises an ELD head (i.e. network interface 536), the ELD head including a mobile device communication interface (i.e. Bluetooth subsystem 583) configured to communicatively couple to a mobile device (see ¶0061, regarding Bluetooth subsystem 583 of network interface 536 connects the TCU to a user’s mobile device).
Giraud does not further disclose that the ELD dongle comprises:
a cable communicatively coupling the ELD dongle base to the ELD head, the cable includes a first cable end having a connector and a second cable end having a cover, the connector being configured to detachably couple to the second base end and the cover being configured to detachably couple to the ELD head; and 
an attachment mechanism coupled to the cover, the attachment mechanism being configured to couple the cover to the vehicle.
However, it is well known to make a common dongle separable. For example, Walker teaches a dongle 410 in Figure 4 that may be comprised of two portions 412a and 412b-1 coupled to and in communication with each other (see at least ¶0034), such that a cable (i.e. joining connector 418b-1, defined as alternatively being a cable in ¶0034) communicatively coupling first portion 412a (similar to the ELD dongle base taught by Giraud) to second portion 412b-1 (similar to the ELD head taught by Giraud), the cable includes a first cable end having a connector (i.e. joining connector 418b-1) and a second cable end having a cover (i.e. casing), the connector being configured to detachably couple to first joining connector 418a (similar to the second base end taught by Giraud) and the cover being configured to detachably couple to second portion 412b-1 (see ¶0067, with respect to Figure 4). Similar to Giraud, Walker further discloses that the first portion is physically connected to a port of a computing system, and the second portion wirelessly communicate to a remote source (see at least Figure 7, with respect to ¶0081, ¶0084).
In Giraud, the dongle base is coupled to the diagnostics port of a vehicle, and the dongle head is wirelessly coupled to a mobile device. In Walker, the dongle base is coupled to a gaming computer, and the dongle head is wirelessly coupled to a remote gaming authority. However, it is the configuration of the head and base of a dongle as being detachably coupled with a cable that is modified by Walker; therefore, the particular application of the dongle does not influence this combination.
Since the systems of Walker and Giraud are directed to the same purpose, i.e. configuring a dongle to interface with two separate systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that a cable communicatively coupling the ELD dongle base to the ELD head, the cable includes a first cable end having a connector and a second cable end having a cover, the connector being configured to detachably couple to the second base end and the cover being configured to detachably couple to the ELD head, in light of Walker, with the predictable result of advantageously providing a two-piece dongle in which each portion performs distinct functions (¶0026 of Walker).
In modifying the ELD dongle (i.e. TCU 114, defined as being installed on-board vehicle 110 in ¶0026) of Giraud with respect to Walker, the combination of Giraud and Walker further teaches that the ELD dongle comprises an attachment mechanism coupled to the cover, the attachment mechanism being configured to couple the cover to the vehicle, given that the configuration of TCU 114 installed in vehicle 110 is modified to include the cover (i.e. casing) of Walker. If this feature is not clearly taught by the combination of Giraud and Walker, it would be capable of instant and unquestionable demonstration to attach the cover associated with the ELD mounted in the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Giraud and Walker, so as to include an attachment mechanism coupled to the cover, the attachment mechanism being configured to couple the cover to the vehicle, in light of Official Notice, with the predictable result of preventing movement of the ELD as the vehicle travels.
Claim 38
Giraud further discloses that the mobile device communication interface communicatively couples the mobile device using Bluetooth (see at least ¶0041, ¶0046). 
Claim 39
Giraud further discloses that the mobile device communication interface communicatively couples to the mobile device in response to the mobile device reading a machine readable code configured to be coupled to a vehicle (see at least ¶0067-0071, with respect to Figure 7, regarding that the computing device captures an identifier of the TCU so as to determine whether vehicle state information can be transmitted to the computing device).
Claims 40 and 46
Giraud further discloses that the machine readable code is a matrix barcode (see at least ¶0067-0071, with respect to Figure 7, regarding that an identifier of the TCU is received as an image of an optical code captured via a camera of the computing device, so as to establish communication between the TCU and the computing device). 
Claim 45
The combination of Giraud and Walker discloses the claimed electronic logging device (ELD) system, as discussed in the rejection of claim 36.
Giraud further discloses that the ELD system comprises a mobile device configured to be communicatively coupled to the ELD dongle, wherein the mobile device communicatively couples to the ELD dongle in response to the mobile device reading a machine readable code (see at least ¶0067-0071, with respect to Figure 7, regarding that the computing device captures an identifier of the TCU so as to determine whether vehicle state information can be transmitted to the computing device), and a remote server configured to be communicatively coupled to the mobile device (see Figure 1, depicting mobile device 150 and server systems 132, 162 sharing the same communication network 140; ¶0034, regarding communication of programs from service platform 130 and/or third-party service 160 to mobile computing device 150).
Claim 47
Giraud further discloses that the mobile device receives data from the ELD dongle (see at least ¶0046, regarding that the mobile device receives vehicle state data from the TCU).
Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Walker, and in further view of Lee.
Claim 37
Giraud inherently discloses a secure chip, the secure chip encrypting data received from the vehicle, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data received from the vehicle of Giraud, such that the ELD dongle comprises a secure chip, the secure chip encrypting data received from the vehicle, in light of Lee, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claim 50
Giraud inherently discloses that the ELD dongle includes a secure chip for encrypting data transmitted to the mobile device, given that the ELD dongle communicates the “data” via Bluetooth, as described in ¶0041, and Bluetooth communication inherently uses a form of encryption called SAFER+. If this feature is not well known, Lee is applied in combination with Giraud to teach the known encryption used with Bluetooth communication. Specifically, on pages 12-14 under section 4.4 SAFER+, Lee teaches that Bluetooth design uses SAFER+ encryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data transmitted to the mobile device of Giraud, so as to be encrypted by a secure chip, in light of Lee, with the predictable result of providing security for wirelessly communicated data (page 2 of Lee).
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud in view of Walker, and in further view of Yehezkel.
Claim 48
Giraud further discloses that the TCU transmits the data to a remote server (see ¶0077); however, Giraud does not disclose that the mobile device transmits the data received from the ELD dongle to the remote server.
Yehezkel discloses a similar system in which data from an OBD (similar to the received data taught by Giraud) is collected by a communication adapter 12 (similar to the ELD dongle taught by Giraud) and wirelessly transmitted to a scanner 11, such as a smartphone (similar to the mobile device taught by Giraud) (see at least ¶0047-0048, with respect to Figure 1; abstract). Yehezkel further discloses that the scanner 11 transmits the data received from the communication adapter 12 to server 13 (similar to the remote server taught by Giraud) (see at least ¶0048-0049, regarding data received from scanner 11 from vehicle 14 via communication adapter 12 is transmitted to server 13).
Since the systems of Giraud and Yehezkel are directed to the same purpose, i.e. transmitting vehicle data to a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giraud, such that the mobile device transmits the data received from the ELD dongle to the remote server, in light of Yehezkel, with the predictable result of providing vehicle data from the scanner/mobile device to generate a centralized model (¶0057-0058 of Yehezkel) in situations where the communication adapter/ELD dongle is not on the same communication network as the server (Figure 1 of Yehezkel).
Claim 49
Giraud further discloses that the mobile device generates one or more mobile device reports based, at least in part, on the data received from the ELD dongle (see at least ¶0082, with respect to Figure 12, regarding that application program on the computing device provides a presentation of the vehicle health information from the information provided by the OBD system via the TCU). 
Yehezkel further discloses that server 13 (similar to the remote server taught by Giraud) generates one or more remote server reports based, at least in part, on data transmitted by scanner 11 (similar to the data transmitted by the mobile device taught by Giraud) (see at least ¶0049-0052, regarding the generation of a normal condition model from the data received by the scanner 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661